DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, 9-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 2017/0157775 A1, hereinafter Miyake) in view of Ma Weifeng et al. (CN 105057301 A, from Applicant’s IDS dated March 24, 2020.  English machine translation is provided and will be cited), further in view of Peng et al. (US 2020/0012291 A1, hereinafter Peng) and further in view of Zehn -Yu Zhao et al. (NPL: Zhen-Yu Zhao, M. Tomizuka and S. Isaka, "Fuzzy gain scheduling of PID controllers," in IEEE Transactions on Systems, Man, and Cybernetics, vol. 23, no. 5, pp. 1392-1398, Sept.-Oct. 1993, doi: 10.1109/21.260670. Hereinafter “Zhao”).

Regarding claim 1, Miyake teaches:
A robot for cleaning a photovoltaic panel, driven by a motor to travel along a left boarder and a right boarder of the photovoltaic panel (see at least abstract; [0001]; [0061]), wherein:
the robot is provided with a first control unit (see at least [0056], disclosing a controller 30) and a distance sensor (see at least Fig. 4, element 31, disclosing a sensor; see also [0085]);
the distance sensor is installed on a sidewall of the robot (see at least [0080], disclosing the sensor is laterally provided in the robot main body, see also Fig. 4), the distance sensor faces a sidewall of the photovoltaic panel (see at least Fig. 4, disclosing the sensor in the direction of, i.e. facing, a sidewall of the solar panel)…
…wherein: the sidewall of the robot is a left sidewall of the robot (see at least Figs. 3 and 4, disclosing a left and right sidewall of the robot), and the sidewall of the photovoltaic panel is a left sidewall of the photovoltaic panel (see at least Fig. 4, disclosing a sidewall of the photovoltaic panel); or 
the sidewall of the robot is a right sidewall of the robot, and the sidewall of the photovoltaic panel is a right sidewall of the photovoltaic panel.
Miyake does not explicitly teach:
and the distance sensor is configured to measure a distance between the distance sensor and the sidewall of the photovoltaic panel;
and the first control unit is configured to determine that a measurement for the distance that is fed back by the distance sensor exceeds a first preset range, and determine that the robot deviates; and…
and the first control unit is further configured to adjust, by using a subsection control algorithm, a speed of the motor based on the measurement fed back by the distance sensor, wherein magnitude of a proportional gain is set based on magnitude of a deviation angle, the larger the deviation angle is, the larger the proportional gain is set, and the smaller the deviation angle is, the smaller the proportional gain is set.
However, in the same field of endeavor, solar panel cleaning robots, Ma Weifeng teaches:
and the distance sensor is configured to measure a distance between the distance sensor and the sidewall of the photovoltaic panel (see at least para. 38-39, disclosing the ultrasonic ranging array is used to measure the distance of the sensor to the sidewall of the photovoltaic array panel);
and the first control unit is configured to determine that a measurement for the distance that is fed back by the distance sensor exceeds a first preset range (see at least para. 44-46, disclosing judging if the distance is greater than a tolerance limit), and determine that the robot deviates (see at least para. 46, disclosing generating a correcting control command in response to the distance deviation being greater than a tolerance limit, i.e. a determination that the robot deviates); and…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the distance sensor and controller of Miyake to incorporate the teachings of Ma Weifeng.  One would have been motivated to make this modification in order to better facilitate robot traveling and to correct deviation, as taught by Ma Weifeng in at least para. 4, thus increasing efficiency. 

Furthermore, in the same field of endeavor, solar panel cleaning robots, Peng teaches:
[adjusting], by using a subsection control algorithm, a speed of the motor based on the measurement fed back by the distance sensor (See at least [0017] and claim 8, disclosing PID control for adjusting deflection, i.e. a subsection control algorithm; a PID controller output is proportional to the error of the system. In this case the error is the deflection angle; see also [0047], disclosing deflection correction; [0050], disclosing adjusting left and right drive motors; [0075] - [0079], disclosing deflection correction.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Miyake to incorporate PID control, i.e. a subsection control algorithm, to facilitate deviation correction, as taught by Peng.  One would have been motivated to make this modification due to the fact that PID controllers are generally easier to implement, use a low amount of computational resources, and  improve stability of the system.
Furthermore, in the same field of endeavor, robotic control, Zhao teaches:
wherein magnitude of a proportional gain is set based on magnitude of  [error], the larger the [error] is, the larger the proportional gain is set, and the smaller the [error] is, the smaller the proportional gain is set (see at least section 3, disclosing gain scheduling for a PI controller. The gains are set according to the input (in this case the error); see also tuning rules for gains in Tables I and II; see also pg. 1393-1394, disclosing if e(k) is PB and Δe(k) is ZO, then Kp is Big, i.e. for a large positive error, the gain is big and if e(k) is ZO and Δe(k) is NB, then Kp is Small, i.e. for an error of approximately zero, i.e. a small error, the gain is small.)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Miyake and Peng to incorporate gain scheduling, as taught by Zhao, based on the deviation angle of the robot.  One would have been motivated to make this modification due to gain scheduling as taught by Zhao “yields better control performance” (Zhao: pg. 1396) and “better control performance can be expected in the proposed method than that of the PID controllers with fixed parameters” (Zhao: 1392). 

Regarding claim 2, the combination of Miyake, Ma Weifeng, Peng and Zhao teaches:
The robot according to claim 1, wherein: the motor comprises a left-side motor and a right-side motor that drive the robot independently (Miyake: see at least [0061], disclosing a driving motor is provided in each of all the driving wheels 4a, i.e. left and right side driving motors; see also Figs. 1-3, disclosing wheels 4a located on the left and right sides of the robot), the left-side motor drives a travelling wheel at a left side of a chassis of the robot, and the right-side motor drives a travelling wheel at a right side of the chassis of the robot (Miyake: see at least [0061], disclosing a driving motor is provided in each of all the driving wheels 4a, i.e. left and right side driving motors; see also Figs. 1-3, disclosing wheels 4a located on the left and right sides of the robot); and
the first control unit is further configured to adjust a speed of the right-side motor or the left-side motor based on the measurement fed back by the distance sensor, for automatically correcting deviation (Weifeng: see at least para. 46-47, disclosing generating a correcting control command in response to the distance deviation being greater than a tolerance limit to generate a speed difference in traveling motors so that the chassis is turned and corrected during traveling. The Examiner notes the language “for automatically correcting deviation” is intended use and therefore given no patentable weight).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Miyake to incorporate the teachings of Ma Weifeng.  One would have been motivated to make this modification in order to better facilitate robot traveling and to correct deviation, as taught by Ma Weifeng in at least para. 4, thus increasing efficiency. 

Regarding claim 7, the combination of Miyake, Ma Weifeng, Peng, and Zhao teaches:
The robot according to claim 1, wherein the distance sensor is an ultrasonic distance sensor or an infrared distance sensor (Miyake: see at least [0085], disclosing the sensor may be an ultrasonic sensor or an infrared sensor).


Regarding claim 9, the combination of Miyake, Ma Weifeng, Peng, and Zhao teaches:
A method for controlling a robot according to claim 1 (cited above), comprising: determining that the measurement fed back by the distance sensor exceeds the first preset range (Ma Weifeng: see at least para. 46, disclosing generating a correcting control command in response to the distance deviation being greater than a tolerance limit, i.e. a determination that the robot deviates); and
determining that the robot deviates (Ma Weifeng: see at least para. 46, disclosing generating a correcting control command in response to the distance deviation being greater than a tolerance limit, i.e. a determination that the robot deviates).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Miyake to incorporate the teachings of Ma Weifeng.  One would have been motivated to make this modification in order to better facilitate robot traveling and to correct deviation, as taught by Ma Weifeng in at least para. 4, thus increasing efficiency. 

Regarding claim 10, the combination of Miyake, Ma Weifeng, Peng, and Zhao teaches:
The method according to claim 9, wherein: the motor comprises a left-side motor and a right-side motor that drive the robot independently (Miyake: see at least [0061], disclosing a driving motor is provided in each of all the driving wheels 4a, i.e. left and right side driving motors; see also Figs. 1-3, disclosing wheels 4a located on the left and right sides of the robot), the left-side motor drives a travelling wheel at a left side of a chassis of the robot, and the right-side motor drives a travelling wheel at a right side of the chassis of the robot (Miyake: see at least [0061] and [0065], disclosing a driving motor is provided in each of the driving wheels 4a; see also Figs. 1-3, disclosing wheels 4a located on the left and right sides of the robot); 
and after determining that the robot deviates, the method further comprises: adjusting the speed of the right-side motor or the left-side motor based on the measurement fed back by the distance sensor, for automatically correcting deviation (Miyake: see at least [0081], disclosing controlling the activation of the moving unit in response to measurements from the sensor; see also [0061] and [0065], disclosing turning by adjusting the moving speeds of lateral driving wheels 4a. The Examiner notes the language “for automatically correcting deviation” is intended use and therefore given no patentable weight).

Regarding claim 13, Miyake teaches:
A robot for cleaning a photovoltaic panel, driven by a motor to travel along a left boarder and a right boarder of the photovoltaic panel (see at least abstract; [0001]; [0061]), wherein:
the robot is provided with a second control unit and two distance sensors (see at least [0056], disclosing a controller 30; Fig. 4, elements 31s, disclosing sensors); 
the two distance sensors are installed on a sidewall of the robot (see at least [0080], disclosing the sensors are laterally provided in the robot main body, see also Fig. 4), the two distance sensors face a sidewall of the photovoltaic panel (see at least Fig. 4, disclosing the sensor in the direction of, i.e. facing, a sidewall of the solar panel), the two distance sensors are symmetrically arranged in a travelling direction of the robot (see at least Fig. 1, disclosing sensors 31 arranged at each end of the robot, i.e. symmetrically arranged),…
wherein: the sidewall of the robot is a left sidewall of the robot (see at least Figs. 3 and 4, disclosing a left and right sidewall), and the sidewall of the photovoltaic panel is a left sidewall of the photovoltaic panel (see at least Fig. 4, disclosing an edge E, i.e. a sidewall of the photovoltaic panel); or 
the sidewall of the robot is a right sidewall of the robot, and the sidewall of the photovoltaic panel is a right sidewall of the photovoltaic panel.
Miyake does not explicitly teach:
and each of the two distance sensors is configured to measure a distance between the distance sensor and the sidewall of the photovoltaic panel;
and the second control unit is configured to determine that a measurement for the distance that is fed back by the distance sensor exceeds a first preset range, and determine that the robot deviates; and…
and the first control unit is further configured to adjust, by using a subsection control algorithm, a speed of the motor based on the measurement fed back by the distance sensor, wherein magnitude of a proportional gain is set based on magnitude of a deviation angle, the larger the deviation angle is, the larger the proportional gain is set, and the smaller the deviation angle is, the smaller the proportional gain is set.
However, in the same field of endeavor, solar panel cleaning robots, Ma Weifeng teaches:
and each of the two distance sensor is configured to measure a distance between the distance sensor and the sidewall of the photovoltaic panel (see at least para. 38-39, disclosing the ultrasonic ranging array is used to measure the distance of the sensor to the sidewall of the photovoltaic array panel);
and the second control unit is configured to determine that a measurement for the distance that is fed back by the two distance sensors exceeds a first preset range (see at least para. 44-46, disclosing judging if the distance is greater than a tolerance limit, i.e. a preset range), and determine that the robot deviates (see at least para. 46, disclosing generating a correcting control command in response to the distance deviation being greater than a tolerance limit, i.e. a determination that the robot deviates); and…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the distance sensor and controller of Miyake to incorporate the teachings of Ma Weifeng.  One would have been motivated to make this modification in order to better facilitate robot traveling and to correct deviation, as taught by Ma Weifeng in at least para. 4, thus increasing efficiency. 
Furthermore, in the same field of endeavor, solar panel cleaning robots, Peng teaches:
[adjusting], by using a subsection control algorithm, a speed of the motor based on the measurement fed back by the distance sensor, (See at least [0017] and claim 8, disclosing PID control for adjusting deflection, i.e. a subsection control algorithm; The output of a PID controller is proportional to the error of the system. In this case the error is the deflection angle; see also [0047], disclosing deflection correction; [0050], disclosing adjusting left and right drive motors; [0075] - [0079], disclosing deflection correction.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Miyake to incorporate PID control, i.e. a subsection control algorithm, to facilitate deviation correction, as taught by Peng.  One would have been motivated to make this modification due to the fact that PID controllers are generally easier to implement, use a low amount of computational resources, and  improve stability of the system.
Furthermore, in the same field of endeavor, robotic control, Zhao teaches:
wherein magnitude of a proportional gain is set based on magnitude of  [error], the larger the [error] is, the larger the proportional gain is set, and the smaller the [error] is, the smaller the proportional gain is set (see at least section 3, disclosing gain scheduling for a PI controller. The gains are set according to the input (in this case the error); see also tuning rules for gains in Tables I and II; see also pg. 1393-1394, disclosing if e(k) is PB and Δe(k) is ZO, then Kp is Big, i.e. for a large positive error, the gain is big and if e(k) is ZO and Δe(k) is NB, then Kp is Small, i.e. for an error of approximately zero, i.e. a small error, the gain is small.)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Miyake and Peng to incorporate gain scheduling, as taught by Zhao, based on the deviation angle of the robot.  One would have been motivated to make this modification due to gain scheduling as taught by Zhao “yields better control performance” (Zhao: pg. 1396) and “better control performance can be expected in the proposed method than that of the PID controllers with fixed parameters” (Zhao: 1392). 

Regarding claim 14, the combination of Miyake, Ma Weifeng, Peng, and Zhao teaches:
The robot according to claim 3, wherein: the motor comprises a left-side motor and a right-side motor that drive the robot independently (Miyake: see at least [0061], disclosing a driving motor is provided in each of all the driving wheels 4a, i.e. left and right side driving motors; see also Figs. 1-3, disclosing wheels 4a located on the left and right sides of the robot), the left-side motor drives a travelling wheel at a left side of a chassis of the robot, and the right-side motor drives a travelling wheel at a right side of the chassis of the robot (Miyake: see at least [0061], disclosing a driving motor is provided in each of all the driving wheels 4a, i.e. left and right side driving motors; see also Figs. 1-3, disclosing wheels 4a located on the left and right sides of the robot); and
the second control unit is further configured to adjust a speed of the right-side motor or the left-side motor based on the measurement fed back by the distance sensor, for automatically correcting deviation (Weifeng: see at least para. 46-47, disclosing generating a correcting control command in response to the distance deviation being greater than a tolerance limit to generate a speed difference in traveling motors so that the chassis is turned and corrected during traveling.  The Examiner notes the language “for automatically correcting deviation” is intended use and therefore given no patentable weight.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Miyake to incorporate the teachings of Ma Weifeng.  One would have been motivated to make this modification in order to better facilitate robot traveling and to correct deviation, as taught by Ma Weifeng in at least para. 4, thus increasing efficiency. 

Regarding claim 15, the combination of Miyake, Ma Weifeng, Peng, and Zhao teaches:
The robot according to claim 3, wherein the distance sensor is an ultrasonic distance sensor or an infrared distance sensor (Miyake: see at least [0085], disclosing the sensor may be an ultrasonic sensor or an infrared sensor).

Regarding claim 16, the combination of Miyake, Ma Weifeng, Peng, and Zhao teaches:
A method for controlling a robot according to claim 13 (cited above), comprising: determining that the measurement fed back by the distance sensor exceeds the first preset range (Ma Weifeng: see at least para. 46, disclosing generating a correcting control command in response to the distance deviation being greater than a tolerance limit, i.e. a determination that the robot deviates); and
determining that the robot deviates (Ma Weifeng: see at least para. 46, disclosing generating a correcting control command in response to the distance deviation being greater than a tolerance limit, i.e. a determination that the robot deviates).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Miyake to incorporate the teachings of Ma Weifeng.  One would have been motivated to make this modification in order to better facilitate robot traveling and to correct deviation, as taught by Ma Weifeng in at least para. 4, thus increasing efficiency. 
	
Regarding claim 17, the combination of Miyake, Ma Weifeng, Peng, and Zhao teaches:
The method according to claim 16, wherein:
 the motor comprises a left-side motor and a right-side motor that drive the robot independently (Miyake: see at least [0061], disclosing a driving motor is provided in each of all the driving wheels 4a, i.e. left and right side driving motors; see also Figs. 1-3, disclosing wheels 4a located on the left and right sides of the robot), the left-side motor drives a travelling wheel at a left side of a chassis of the robot, and the right-side motor drives a travelling wheel at a right side of the chassis of the robot (Miyake: see at least [0061] and [0065], disclosing a driving motor is provided in each of the driving wheels 4a; see also Figs. 1-3, disclosing wheels 4a located on the left and right sides of the robot); 
and after determining that the robot deviates, the method further comprises: adjusting the speed of the right-side motor or the left-side motor based on the measurement fed back by the distance sensor, for automatically correcting deviation (Miyake: see at least [0081], disclosing controlling the activation of the moving unit in response to measurements from the sensor; see also [0061] and [0065], disclosing turning by adjusting the moving speeds of lateral driving wheels 4a. The Examiner notes the language “for automatically correcting deviation” is intended use and therefore given no patentable weight).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7, 9-10, and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sights et al. (US 2016/0147225 A1), discussing automatic gain adjustment and gain scheduling is known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664